Citation Nr: 1039731	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease.

2.  Entitlement to a compensable rating for diverticulitis.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to October 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

By a rating decision dated February 1996, the RO granted service 
connection for atherosclerotic heart disease, status post 
myocardium infarction, and assigned a rating of 30 percent, 
effective January 17, 1996.  In August 2004 the Veteran submitted 
a claim for an increased rating for heart disease as well as a 
claim for service connection for diverticulitis.  The June 2005 
rating decision granted service connection for diverticulitis and 
assigned a noncompensable evaluation effective August 24, 2004.  
The rating decision also denied an increased rating for the 
Veteran's heart disease.  The Veteran appealed, asserting that 
both conditions warranted higher ratings.

The Veteran in his notice of disagreement indicated that with 
regards to his heart disease, he underwent an operation to have 
stents placed.  The Veteran also stated that his heart condition 
had worsened.  Regarding his claim for a compensable evaluation 
for diverticulitis, the Veteran has stated that surgery to remove 
part of his large intestine has been recommended. 

The Board notes that numerous treatment records from Brian 
Allgood Army Hospital, 121St General Hospital, and Samsung 
Medical Center have been received.  These records show that the 
Veteran has been seen numerous time for recurrent bleeding 
associated with his diverticulitis.  Additionally, records from 
Samsung Medical Center note that it was recommended that the 
Veteran undergo a subtotal colectomy as recently as October 2009.  
However, it is unclear if the Veteran actually had a colectomy 
performed.  

Additionally, the Board notes that while the Veteran has sought 
treatment for both his heart disease as well as his 
diverticulitis, no VA examination that is adequate for VA rating 
purposes has been provided to determine the current severity of 
his disabilities.  As such the Board has determined that the 
Veteran should be afforded VA examinations to determine the 
current degree of severity of these disorders.  

In addition, while this case is in remand status, the originating 
agency should obtain, and if necessary, have translated, any 
outstanding records pertaining to treatment of the disorders 
since October 2009.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment of the Veteran's 
diverticulitis and arteriosclerotic 
heart disease, to include records from 
Allgood Army Medical Center, 121st 
General Hospital, and Samsung Medical 
Center, since October 2009.

2.	Then, the RO or the AMC should arrange 
for the Veteran to be scheduled for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected diverticulitis.  The 
claims folders or a copy of the 
pertinent information therein should be 
made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.  The RO or the AMC 
should ensure that the examiner provides 
all information required for rating 
purposes, to include information 
required to rate diverticulitis under 
Diagnostic Codes 7327, 7301, 7319, 
and/or 7323.

3.	The RO or the AMC also should arrange 
for the Veteran to be scheduled for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected arteriosclerotic heart 
disease.  The claims folders or a copy 
of the pertinent information therein 
should be made available to and reviewed 
by the examiner, and any indicated 
studies should be performed.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes, to include information 
required to rate arteriosclerotic heart 
disease under Diagnostic Code 7005.

4.	The RO should also undertake any other 
development it determines to be 
warranted.

5.	Then, the RO should readjudicate the 
Veteran's claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


